Case 2:18-cv-00086-SJF-AKT Document 35-1 Filed 09/10/19 Page 1 of 6 PageID #: 226




 Gische, J.P., Tom, Kapnick, Kern, Moulton, JJ.

 9733        Irma Vega, etc.,                                Index 23559/16E
                  Plaintiff-Respondent,

                         -against-

             CM and Associates Construction
             Management, LLC,
                  Defendant-Appellant.
                  _______________________

 Forchelli Deegan Terrana LLP, Uniondale (John M. Comiskey of
 counsel), for appellant.

 Abdul Hassan Law Group, PPLC, Queens Village (Abdul K. Hassan of
 counsel), for respondent.
                _______________________

        Order, Supreme Court, Bronx County (Ruben Franco, J.),

 entered May 15, 2018, which denied defendant’s motion to dismiss

 the complaint, unanimously affirmed, without costs.

        Plaintiff alleges that she was employed by defendant from

 approximately May of 2014 to September of 2015 as a manual

 laborer, and that, during that time, she was paid her wages on a

 biweekly basis, in violation of Labor Law § 191(1)(a), which

 requires weekly payment of manual workers.           Plaintiff seeks to

 recover liquidated damages, as well as interest and reasonable

 attorney’s fees, pursuant to Labor Law § 198(1-a), which applies

 to “wage claims based upon violations of one or more of the

 substantive provisions of Labor Law article 6” (Gottlieb v

 Kenneth D. Laub & Co., 82 NY2d 457, 459 [1993]).


                                       28
Case 2:18-cv-00086-SJF-AKT Document 35-1 Filed 09/10/19 Page 2 of 6 PageID #: 227




       The purpose of section 198(1-a) is “enhancing enforcement of

 the Labor Law’s substantive wage enforcement provisions” (id. at

 463; see generally Pachter v Bernard Hodes Group, Inc., 10 NY3d

 609, 615 [2008]), and contrary to defendant’s argument that § 198

 provides remedies only in the event of nonpayment or partial

 payment of wages (but not in the event of late payment of wages),

 the plain language of the statute indicates that individuals may

 bring suit for any “wage claim” against an employer.             The

 remedies provided by section 198(1-a) apply to “violations of

 article 6” (Gottlieb, 82 NY2d at 463), and section 191(1)(a) is a

 part of article 6.

       Contrary to defendant’s argument, the term underpayment

 encompasses the instances where an employer violates the

 frequency requirements of section 191(1)(a) but pays all wages

 due before the commencement of an action.           “In the absence of any

 controlling statutory definition, we construe words of ordinary

 import with their usual and commonly understood meaning, and in

 that connection have regarded dictionary definitions as ‘useful

 guideposts’ in determining the meaning of a word or phrase”

 (Rosner v Metropolitan Prop. & Liab. Ins. Co., 96 NY2d 475,

 479-480 [2001]).      The word underpayment is the noun for the verb

 underpay; underpay is defined as “to pay less than what is normal

 or required” (Merriam-Webster’s Collegiate Dictionary 1364 [11th

                                       29
Case 2:18-cv-00086-SJF-AKT Document 35-1 Filed 09/10/19 Page 3 of 6 PageID #: 228




 ed 2012]).     The moment that an employer fails to pay wages in

 compliance with section 191(1)(a), the employer pays less than

 what is required.

       We reject defendant’s implicit attempt to read into section

 198(1-a) an ability to cure a violation and evade the statute by

 paying the wages that are due before the commencement of an

 action.1    The employer may assert an affirmative defense of

 payment if there are no wages for the “employee to recover”

 (Labor Law § 198[1-a]).       However, payment does not eviscerate the

 employee’s statutory remedies.

       In interpreting the liquidated damages provisions of the

 Fair Labor Standards Act of 1938 (FLSA), the Supreme Court has

 held that, regardless of whether an employee has been paid wages

 owed before the commencement of the action, the statute provides

 a liquidated damages remedy for the “failure to pay the statutory

 minimum on time,” in order to provide “compensation for the

 retention of a workman’s pay which might result in damages too

 obscure and difficult of proof for estimate other than by

 liquidated damages” (Brooklyn Sav. Bank v O’Neil, 324 US 697, 707

 [1945]).    Labor Law § 198(1-a), although not identical to the


       1
       Defendant’s argument would apply with equal force to the
 instances where the employer pays no wages or partially pays
 wages but ultimately makes payment prior to the commencement of
 an action.

                                       30
Case 2:18-cv-00086-SJF-AKT Document 35-1 Filed 09/10/19 Page 4 of 6 PageID #: 229




 FLSA liquidated damages provision (29 USC § 216[b]), has “no

 meaningful differences, and both are designed to deter

 wage-and-hour violations in a manner calculated to compensate the

 party harmed” (Rana v Islam, 887 F3d 118, 123 [2d Cir 2018]

 [internal quotation marks omitted]).          Accordingly, liquidated

 damages may be available under Labor Law § 198(1-a) to provide a

 remedy to workers complaining of untimely payment of wages, as

 well as nonpayment or partial payment of wages.2

           Labor Law § 198(1-a) expressly provides a private right of

 action for a violation of Labor Law § 191.           Defendant’s position

 that no private right of action exists is dependent on its

 erroneous assertion that the late payment of wages is not an

 underpayment of wages.

       Furthermore, even if Labor Law § 198 does not expressly

 authorize a private action for violation of the requirements of

 Labor Law § 191, a remedy may be implied since plaintiff is one

 of the class for whose particular benefit the statute was

 enacted, the recognition of a private right of action would


       2
       The legislative history of the 1967 amendment to section
 198 reflects that in addition to imposing “stronger sanctions” to
 compel employer compliance, “[t]he imposition of liquidated
 damages will also compensate the employee for the loss of the use
 of the money to which he was entitled” (Governor’s Approval Mem,
 Bill Jacket, L 1967, ch 310; 1967 NY Legis Ann at 271). The
 employee loses the use of money whether he or she is never paid,
 partially paid, or paid late.

                                       31
Case 2:18-cv-00086-SJF-AKT Document 35-1 Filed 09/10/19 Page 5 of 6 PageID #: 230




 promote the legislative purpose of the statute and the creation

 of such a right would be consistent with the legislative scheme

 (see Sheehy v Big Flats Community Day, 73 NY2d 629, 633 [1989];

 see also Rhodes v Herz, 84 AD3d 1 [1st Dept 2011], lv dismissed

 18 NY3d 838 [2011]).      Here, plaintiff is a “manual worker” as

 defined by the statute, and allowing her to bring suit would

 promote the legislative purpose of § 191, which is to protect

 workers who are generally “dependent upon their wages for

 sustenance” (see People v Vetri, 309 NY 401, 405 [1955], citing

 former Labor Law § 196), and § 198, which was enacted to deter

 abuses and violations of the labor laws (see P & L Group v

 Garfinkel, 150 AD2d 663, 664 [2d Dept 1989] [section 198

 “reflect(s) a strong legislative policy aimed at protecting an

 employee’s right to wages earned”]).          It would also be consistent

 with the legislative scheme, as section 198 explicitly provides

 that individuals may bring suit against an employer for




                                       32
Case 2:18-cv-00086-SJF-AKT Document 35-1 Filed 09/10/19 Page 6 of 6 PageID #: 231




 violations of the labor laws, even if the Commissioner chooses

 not to do so (see AHA Sales, Inc. v Creative Bath Prods., Inc.,

 58 AD3d 6, 15 [2d Dept 2008]).

           THIS CONSTITUTES THE DECISION AND ORDER
 OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.

                         ENTERED:    SEPTEMBER 10, 2019




                                            _______________________
                                                      CLERK




                                       33
